Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 11, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sen et al. (U.S. PGPUB 20140029849).
With respect to claim 1, Sen et al. disclose a method, comprising:
receiving a specification of a scene to render (paragraph 41, computer rendering system method for increasing the quality of an image from a scene file. The scene file typically contains information about the objects in the scene such as geometric shape, material properties, etc. The scene file may also include light sources such as shape, size, position, color, intensity, etc.);
determining for each of one or more pixels of an image of the scene a sampling associated with that pixel (paragraph 41, A set of samples are computed from the scene file and intermediate information is saved), wherein the determined sampling of that pixel is based on a portion of the scene covered by that pixel and an ability to denoise that pixel post rendering (paragraph 42, The invention estimates the functional relationship by taking a set of samples in a neighborhood and treating the input values 102 and output values 106 of this neighborhood as statistical random variables. The statistical dependence of the outputs 106 are then determined based on the inputs 102 using mutual information as shown by 108. This allows a determination as to which scene features are highly dependent on random parameters so that their weight can be adjusted such as lowered during bilateral filtering); and
rendering the image of the scene according to the determined sampling (paragraph 50, After the samples are rendered, the random parameter filtering algorithm is ready to be applied, which is performed independently for every pixel of the image).
With respect to claim 2, Sen et al. disclose the method of claim 1, wherein at least a subset of pixels of the image of the scene is sampled with fewer samples than needed to obtain pixel convergence (paragraph 16, Although the image is not identical to a ground-truth reference image rendered in many hours, visually it is very comparable to the reference images could be acceptable for final production renders). 
	With respect to claim 3, Sen et al. disclose the method of claim 2, wherein sampling with fewer samples than needed for pixel convergence is corrected using less computationally intensive post rendering denoising techniques (paragraph 16, This allows for the identification of the samples that represent noise in the image, such that a filter can be applied to remove much of the noise while preserving scene features that may look like noise but are desirable, such as dirt marks on a wall. The result is an image that looks like it was rendered with a much higher number of samples, but is produced very quickly).
	With respect to claim 4, Sen et al. disclose the method of claim 2, wherein the at least subset of pixels comprises complex textures or patterns in the scene (paragraph This allows for the identification of the samples that represent noise in the image, such that a filter can be applied to remove much of the noise while preserving scene features that may look like noise but are desirable, such as dirt marks on a wall).
	With respect to claim 6, Sen et al. disclose the method of claim 1, wherein the method is employed by a virtual camera having a sensor that is adapted based on the specification of the scene (paragraph 41, A set of samples are computed from the scene file and intermediate information is saved. The intermediate information includes scene independent data and scene dependent data. Scene independent data is computed by the rendering system and may include, for example, screen position and random parameters, such as the position on the lens).
With respect to claim 7, Sen et al. disclose the method of claim 1, wherein pixels of the image of the scene are not uniformly sampled (paragraph 48, Every sample in the image cannot be used because the functional dependencies change from region to region. For example, an image may have some regions in focus and others out of focus, and these have different dependencies on the random parameters. Therefore, as every pixel is looped over in the image, a local neighborhood of samples is selected around that pixel to measure the local statistics for mutual information). 
With respect to claim 9, Sen et al. disclose the method of claim 1, wherein pixels of the image of the scene are sampled with different numbers of samples (paragraph 32, the invention may use the statistical dependency to detect noisy regions and place more samples in those regions).
With respect to claim 11, Sen et al. disclose the method of claim 1, wherein pixels of the image of the scene are sampled with a same number of samples the first step is to render the samples at the given sampling rate of s samples/pixel and then the filtering process is applied).
With respect to claim 13, Sen et al. disclose the method of claim 1, further comprising denoising the rendered image of the scene (paragraph 77, The invention is able to denoise these regions by examining the relationship between the sample values and the random parameters used to compute the bounces of each path).
With respect to claim 15, Sen et al. disclose the method of claim 13, further comprising outputting the denoised rendered image of the scene (paragraph 50, After the samples are rendered, the random parameter filtering algorithm is ready to be applied, which is performed independently for every pixel of the image).
With respect to claim 16, Sen et al. disclose the method of claim 1, wherein pixel sampling corresponds to numbers of samples of rays for ray or path tracing (paragraph 42, the rendering system 100 is treated as a black box 104 with scene function f( ) that is evaluated deterministically by the ray tracing system for a specific scene. This function takes as its only inputs 102 the screen position x, y 102a on the image as well as the random parameters u, v 102b for Monte Carlo integration--i.e., the position on the lens. Since these are the only inputs 102 to the deterministic system, the outputs 106 of the black box 104 must all be functions of these inputs (or constant with respect to them). These outputs 106 are a set of features for each sample).
	With respect to claim 17, Sen et al. disclose the method of claim 1, wherein pixel sampling corresponds to pixel areas (paragraph 42, determining where Monte Carlo noise occurs in an image begins with identifying the regions in which the sample values are functions of the random parameters, paragraph 48, as every pixel is looped over in the image, a local neighborhood of samples is selected around that pixel to measure the local statistics for mutual information).
	With respect to claim 18, Sen et al. disclose the method of claim 1, wherein higher sampling rates are selected for pixels that cover portions of the scene that are complex or unknown and lower sampling rates are selected for pixels that cover portions of the scene that are amenable to post rendering denoising techniques (paragraph 31, the filter removes the noise very nicely and because these regions should not have a lot of detail anyway the samples can be saved for the regions with more detail).
	With respect to claim 19, Sen et al. disclose a system (paragraph 81, FIG. 7 illustrates an exemplary computer rendering system 700), comprising: a processor configured to execute the method of claim 1 (see rationale for rejection of claim 1); and a memory coupled to the processor and configured to provide the processor with instructions (paragraph 84, It is contemplated that the main memory 708, secondary memory 710, communication interface 716, or a combination thereof).
	With respect to claim 20, Sen et al. disclose a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions (paragraph 84, computer programs or other instructions may be loaded into the computer system 700 such as through a removable storage device) for implementing the method of claim 1; see rationale for rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (U.S. PGPUB 20140029849) in view of Shin et al. (U.S. PGPUB 20020037113).
	With respect to claim 5, Sen et al. disclose the method of claim 2. However, Sen et al. do not expressly disclose the at least subset of pixels is denoised post rendering using one or more corresponding texture dictionaries or libraries. 
	Shin et al., who also deal with denoising images, discloses a method wherein the at least subset of pixels is denoised post rendering using one or more corresponding texture dictionaries or libraries (paragraph 42, method of describing pattern repetitiveness of an image can be applied to image indexing methods, and to grouping of the images having similar texture features within an image database in which a plurality of images are stored, paragraph 43, According to the method of grouping images, as described in the method of describing pattern repetitiveness of an image according to the first preferred embodiment of the present invention, the threshold value is increased until the pattern quantizing value is retained, and the decomposed data is denoised).
	Sen et al. and Shin et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least subset of pixels is denoised post 
With respect to claim 14, Sen et al. as modified by Shin et al. disclose the method of claim 13, wherein foreknowledge of the scene (Sen et al.: paragraph 41, The relationship assists in differentiating artifacts (or noise) of the scene file and the rendering system (Monte Carlo random parameters)) and one or more texture dictionaries or libraries are employed to denoise the rendered image (Shin et al.: paragraph 42, method of describing pattern repetitiveness of an image can be applied to image indexing methods, and to grouping of the images having similar texture features within an image database in which a plurality of images are stored, paragraph 43, According to the method of grouping images, as described in the method of describing pattern repetitiveness of an image according to the first preferred embodiment of the present invention, the threshold value is increased until the pattern quantizing value is retained, and the decomposed data is denoised).

Claims 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (U.S. PGPUB 20140029849) in view of Lee et al. (U.S. PGPUB 20160314610).
With respect to claim 8, Sen et al. disclose the method of claim 1. However, Sen et al. do not expressly disclose pixels of the image of the scene have a same area.
Lee et al., who also deal with pixel sampling, disclose a method wherein pixels of the image of the scene have a same area (paragraph 65, the correspondence between the first tile 230 and the second tile 250 may be that they represent pixels of a same area or portion of a same object). The tile, comprised of pixels, occupies the same area from first tile 230 to second tile 250.
Sen et al. and Lee et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein pixels of the image of the scene have a same area, as taught by Lee et al., to the Sen et al. system, because a tile in an outer periphery of the frame may have a lower importance than a tile in a center portion of the frame, so more rendering resources may be provided to rendering pixels included in the center portion tile than rendering pixels in the outer periphery tile. In an embodiment, this increase of rendering resources may mean that all pixels of the center portion tile are rendered using a ray tracing rendering process, while most or all pixels of the outer periphery tile are rendered using an interpolation rendering process (paragraph 67 of Lee et al.).
With respect to claim 10, Sen et al. as modified by Lee et al. disclose the method of claim 1, wherein pixels of the image of the scene are not equally sized (Lee et al.: paragraph 69, if the similarity of the first tile 230 is determined to be high, the determination unit 110 may decrease the sampling rate for the rendering of the second tile 250, thereby increasing the pixel block sizes).
	With respect to claim 12, Sen et al. as modified by Lee et al. disclose the method of claim 1, wherein a size of each pixel comprises an adaptively determined area (Lee et al.: paragraph 69, the determination unit 110 may determine the sampling rates of the tiles included in the second frame based on the rendering result of the first frame 210. For example, if the similarity of the first tile 230 is determined to be high, the determination unit 110 may decrease the sampling rate for the rendering of the second tile 250).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20160210778 to Zimmer et al. for a method of ray tracing with post processing denoising
U.S. PGPUB 20160098820 to Rousselle et al. for a method of denoising.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/26/21